NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    FED. R. APP. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted March 29, 2012
                                  Decided April 12, 2012

                                           Before

                            DANIEL A. MANION, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 11‐3651

UNITED STATES OF AMERICA,                           Appeal from the United States District 
     Plaintiff‐Appellee,                            Court for the Northern District of Indiana,
                                                    South Bend Division. 

       v.                                           No. 3:06‐CR‐00056(01)RM

JONATHAN GRANACKI,                                  Robert L. Miller, Jr., 
     Defendant‐Appellant.                           Judge.

                                         ORDER

       Jonathan Granacki pleaded guilty to possession with intent to distribute crack
cocaine, see 21 U.S.C. § 841(a)(1) in 2006, and received a 63‐month sentence, coupled with a
four‐year term of supervised release. After Granacki was released, he violated the
conditions of his supervised term by using illegal drugs. The district court revoked
Granacki’s supervised term, reimprisoned him for one month, and ordered him to serve
four months of supervised release at a Federal Bureau of Prisons residential reentry center.
When Granacki was caught using illegal drugs at the reentry center, the district court again
revoked his supervised release and reimprisoned him for 14 more months. Granacki
appeals, but his appointed attorney, unable to identify a nonfrivolous basis for appeal, has
moved to withdraw. See Anders v. California, 386 U.S. 738 (1967). We invited Granacki to
No. 11‐3651                                                                                Page 2

comment on counsel’s motion and received no response, see CIR. R. 51(b), so we confine our
review to the potential issues identified in counsel’s facially adequate brief, see United States
v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002). 

        Counsel first considers challenging the district court’s decision to revoke Granacki’s
supervised release, but deems such a challenge frivolous. See 18 U.S.C. § 3583(e)(3); United
States v. McIntosh, 630 F.3d 699, 703 (7th Cir. 2011). Because Granacki has not indicated that
he wants to contest the revocation itself, the proper course would have been not to explore
this challenge. See United States v. Wheaton, 610 F.3d 389, 390 (7th Cir. 2010).

        Counsel next evaluates whether Granacki could challenge the district court’s finding
that Granacki’s possession of heroin was a Grade B violation under the guidelines, see
U.S.S.G. § 7B1.1. But counsel correctly concludes that such a challenge would be foreclosed
by United States v. Trotter, 270 F.3d 1150 (7th Cir. 2011). In Trotter, we concluded that simple
possession by a repeat drug offender is a Grade B violation because the offense exposes the
offender to a term of imprisonment exceeding one year. See id. at 1152‐53. Given that
Granacki is a habitual drug offender who possessed heroin, see 21 U.S.C. § 844(a), and
because the offense exposed him to a term of imprisonment exceeding one year, the heroin
possession was a Grade B violation. 

        Last counsel considers whether Granacki could challenge his 14‐month sentence as 
plainly unreasonable. Counsel concludes that such an argument would be frivolous because
the district judge employed the proper methodology when imposing the within‐guidelines
range sentence. See United States v. Berry, 583 F.3d 1032, 1034 (7th Cir. 2009); United States v.
Neal, 512 F.3d 427, 438‐39 (7th Cir. 2008). We agree. The district court correctly determined a
Guidelines range of 8‐14 months’ imprisonment (given Granacki’s criminal‐history category
of III and the Grade B violation, see U.S.S.G. § 7B1.4), which fell below the statutory
maximum of three years, see 18 U.S.C. § 3559(a)(2). In selecting a 14‐month sentence, the
district judge considered the policy statements in the guidelines, see U.S.S.G. ch. 7, pt. B, and
applied the factors set forth in 18 U.S.C. § 3553(a), emphasizing Granacki’s history and
characteristics–that he is a habitual offender who squandered a second chance by using
heroin while at the reentry center where he was receiving drug counseling.   

       We GRANT counsel’s motion to withdraw and DISMISS the appeal.